Exhibit 10.63

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

SUPPLY AGREEMENT

Dated: August 3, 2015

between

CREALTA Pharmaceuticals LLC

and

NOF CORPORATION

 

1



--------------------------------------------------------------------------------

SUPPLY AGREEMENT

This SUPPLY AGREEMENT (“Agreement”) is made and entered into on the 3rd day of
August, 2015 by and between CREALTA Pharmaceuticals LLC., a Delaware limited
liability company with offices at 150 S. Saunders Rd., Suite 130, Lake Forest,
IL 60045, U.S.A. (“CREALTA”), and NOF CORPORATION, a corporation duly organized
under the laws of Japan, located at 20-3, Ebisu 4-chome, Shibuya-ku, Tokyo,
150-6019, Japan (“NOF”),

WITNESSETH :

WHEREAS CREALTA is a specialty pharmaceutical company undertaking the research,
development, manufacturing, and marketing of therapeutic products for the
treatment of diseases;

WHEREAS NOF carries on the business of manufacture and supply of pharmaceutical
materials, and has certain proprietary technology of the Activated PEG (as
defined below); and

WHEREAS NOF is willing to supply the Activated PEG to CREALTA and CREALTA is
willing to accept and purchase such supply from NOF on the terms and conditions
contained herein.

NOW THEREFORE, in consideration of the foregoing and the covenants and promises
contained in this Agreement the Parties agree as follows:

ARTICLE 1

DEFINITIONS

 

1.1

“Activated PEG” shall mean […***…] further details of which are set out in the
Specification (as defined below).

 

1.2

“Affiliate” shall mean a company that, directly or indirectly, through one or
more intermediates, controls, is controlled by, or is under common control with
the company specified. For the purpose of this definition, control shall mean
the direct or indirect ownership of more than fifty percent (50%) or, if not
more than fifty percent (50%), the maximum percentage as allowed by applicable
law of (i) the stock of shares entitled to vote for the election of directors or
(ii) ownership interest.

 

1.3

“BLA” shall mean a regulatory application filed with a governmental agency in a
country or a group of countries for the purpose of lawfully marketing, selling,
distributing, importing, exporting, manufacturing, developing or using a
therapeutic or prophylactic product for the treatment or prevention of a disease
or physical condition; A BLA shall include, without limitation, a Product
License Application or Marketing Authorization in the European Union, and a
Biologics License Application or a New Drug Application in the United States.

 

***Confidential Treatment Requested

2



--------------------------------------------------------------------------------

1.4

“cGMP” shall mean the current principles and guidelines of good manufacturing
practice and general biologics product standards as contained in US Federal Food
Drug and Cosmetic Act at 21CFR (Chapters 210, 211, 600 and 610) in relation to
the production of pharmaceutical intermediates and active pharmaceutical
ingredients, as interpreted by ICH Harmonized Tripartite Guideline, Good
Manufacturing Practice Guide for Active Pharmaceutical Ingredients, Q7A, as
shown in detail on the Quality Agreement as each may be amended from time to
time, all subject to any arrangements, additions or clarifications agreed from
time to time between the Parties in the Quality Agreement. In the event that
there exists any difference or discrepancy between the Quality Agreement on one
hand and above principles, guidelines and standards on the other, the Quality
Agreement shall prevail.

 

1.5

“Effective Date” shall mean the date of this Agreement first referenced above.

 

1.6

“FDA” shall mean the United States Food and Drug Administration.

 

1.7

“Force Majeure” shall mean any unforeseeable occurrence beyond the reasonable
control of a Party that prevents the performance by that Party of any of its
obligations hereunder arising from or attributable to acts, events,
non-happenings, omissions, accidents or any other similar cause which is
unforeseeable and beyond the reasonable control of such Party.

 

1.8

“Legal Requirements” shall mean (i) any present and future national, state,
local or similar laws (whether under statute, rule, regulation or otherwise) and
(ii) requirements under permits, orders, decrees, judgments or directives, and
requirements of applicable Regulatory Agencies (including, without limitation,
cGMP) (with respect to each of the foregoing, as amended or revised from time to
time).

 

1.9

“Party” shall mean either CREALTA or NOF, as is appropriate in the given context
and the plural shall mean both CREALTA and NOF.

 

1.10

“Quality Agreement” shall mean the list of responsibilities of the Parties
relating to cGMP activities, a copy of which is attached hereto as Exhibit D and
incorporated herein by reference. The Quality Agreement shall be updated from
time to time by mutual written agreement of the Parties.

 

1.11

“Quarterly” shall mean a period of three (3) consecutive months commencing on 1
January, 1 April, 1 July, and 1 October in each calendar year during the Term of
this Agreement.

 

1.12

“Regulatory Agency” shall mean with respect to the United States, the FDA, or,
in the case of a country in the Territory other than the United States, such
other appropriate regulatory agency with similar responsibilities.

 

1.13

“CREALTA Products” shall mean […***…].

 

***Confidential Treatment Requested

3



--------------------------------------------------------------------------------

1.14

“Specification” shall mean the agreed upon procedures, requirements, standards
and other items set forth in the attached Exhibit A which is incorporated herein
by reference. Exhibit A shall be updated from time to time by mutual written
agreement of the Parties hereto.

 

1.15

“Third Party” shall mean any person or party other than CREALTA, NOF and their
respective Affiliates.

 

1.16

“Year” shall mean the twelve (12) month period commencing on the Effective Date
and any subsequent anniversary of the Effective Date.

 

1.17

References to the singular shall be deemed to include the plural and vice versa.

 

1.18

References to statutory provisions shall include the same as amended or
re-enacted from time to time, whether before or after the date hereof.

ARTICLE 2

COMMENCEMENT OF SUPPLY

 

2.1

Intentionally Blank.

 

2.2

Commencement of Supply. The commencement of supply of Activated PEG pursuant to
this Agreement shall not occur until such a time as CREALTA shall have submitted
to NOF a Forecast (as defined below), where such Forecast shall include a Firm
Order (as defined below) which shall not require delivery of any Activated PEG
in less than […***…] from the date of the submission of the Firm Forecast
(hereafter the, “Supply Commencement Date”).

ARTICLE 3

MANUFACTURE AND SUPPLY

 

3.1

Manufacture and Supply. In furtherance of the manufacturing CREALTA Products to
be used as a drug or device for the treatment of […***…] or other diseases and
conditions involving […***…] (hereinafter, the “Field”), NOF agrees to
manufacture and supply the Activated PEG to CREALTA or CREALTA’s designated
agent in accordance with the terms of this Agreement and CREALTA agrees not to
use, transfer or otherwise dispose of the Activated PEG for any other purpose.
NOF further confirms that all orders placed by CREALTA for the Activated PEG
will be manufactured under cGMP. The parties agree that the nominal batch size
for the production of Activated PEG pursuant to this Agreement shall be
approximately […***…]; CREALTA shall provide Forecasts (as hereinafter defined)
for Activated PEG and place orders in quantities no less than […***…] per
shipment.

 

3.2

Forecasting and Orders. CREALTA shall forecast and order the Activated PEG as
follows:

 

***Confidential Treatment Requested

4



--------------------------------------------------------------------------------

  (a) Not less than […***…] prior to the Supply Commencement Date and Quarterly
thereafter, CREALTA shall provide to NOF a rolling […***…] forecast, starting
from the Supply Commencement Date, of its expected quarterly requirements for
the Activated PEG (“Forecast”), the first […***…] of which shall be binding (a
“Firm Forecast”) and the last […***…] of which shall be non-binding. The
Forecast will include the required delivery dates and delivery locations for the
Activated PEG, such delivery dates to be no sooner than
[…***…] days from the date of transmission of the Forecast to NOF. The Forecast
will be updated Quarterly by CREALTA. The non-binding portions of the Forecast,
the last […***…], may be modified by CREALTA plus or minus […***…]% upon each
quarter becoming a Firm Forecast provided, however, that the total amount of the
non-binding portions of the Forecast may not increase or decrease by […***…],
plus or minus, within such non-binding […***…] period unless the parties shall
agree otherwise.

 

  (b) Within […***…] days of receipt of the Forecast and each quarterly updated
Forecast, NOF shall reply in writing whether it will agree to meet the required
Forecast and delivery dates. If, despite the use of best commercial efforts, NOF
projects that it is unable to agree to the Forecast or updated Forecast and the
delivery dates set forth therein, the Parties shall use their reasonable efforts
to agree to a revised Forecast and delivery dates. Provided, however, that NOF
shall not modify the delivery dates for any Firm Forecast previously accepted by
NOF unless there has been an increase or decrease to the quantity specified by
CREALTA in the updated Forecast. Additionally, the parties agree that time is of
the essence in resolving any dispute arising hereunder and shall use their best
efforts to agree upon a revised Forecast as soon as possible.

 

  (c) CREALTA shall place binding written purchase orders setting forth delivery
dates of each quarter for the Activated PEG based on the Firm Forecast and
updated Firm Forecasts at least […***…] before the agreed upon delivery date
(“Firm Order”).

 

3.3

Delivery. NOF shall deliver such quantities of Activated PEG to CREALTA as
agreed upon by the parties in accordance with the terms of Section 3.2 herein;
such quantities shall be delivered on or before the dates agreed upon by the
Parties in accordance with Section 3.2. Promptly after shipment of the Activated
PEG to CREALTA, NOF shall notify shipping information to CREALTA in writing by
invoice or other documentation. Delivery shall be […***…] (Incoterms 2000) or to
such other location as may be directed by CREALTA in the applicable Firm Order.
NOF shall ship the Activated PEG, properly packaged and labeled in accordance
with the Specifications, to CREALTA or CREALTA’s designee. If the Activated PEG
is not delivered in accordance with this Agreement, both Parties agree to
consult with each other to rectify the non-delivery within […***…] days after
receiving request for consultation from either Party.

 

3.4

Delivery Documentation. Prior to shipping the Activated PEG as set forth in
Section 3.3, NOF shall send to CREALTA a Certificate of Analysis (“C of A”)
certifying the conformance of the

 

***Confidential Treatment Requested

5



--------------------------------------------------------------------------------

 

Activated PEG to the Specification and with all warranties set forth in ARTICLE
4, which C of A will be signed by the head of the Quality Assurance unit at
NOF’s manufacturing facility. The C of A shall be sent to the attention of
CREALTA’s designated party from time to time prior to the release of the
shipment by NOF. Provided, however, that CREALTA shall refer to and state the
above requirements on every Firm Orders. The original C of A shall accompany the
shipment of the Activated PEG. NOF shall have the responsibility of authorizing
the release of any Activated PEG ordered and prior to shipment of the Activated
PEG NOF shall supply the C of A to CREALTA as set forth above.

 

3.5

Minimum Purchase There are no minimum yearly purchase requirements.

 

3.6

Intentionally Blank.

 

3.7

Supply Failure. In the event that NOF is unable to supply at least […***…]
percent (…***…]%) of CREALTA’s Firm Forecast quantities (hereinafter, a “Supply
Failure”), then both parties agree to meet and use their best efforts to solve
such Supply Failure.

 

3.8

Exclusivity of Purchase and Supply. CREALTA agrees that for CREALTA Products, it
shall procure Activated PEG from NOF on an exclusive basis and shall not
purchase or otherwise procure Activated PEG from any Third Party during the Term
of the Agreement; provided, however, that in the event a Supply Failure shall
occur, CREALTA shall have the right, but not the obligation, to obtain such
quantities of Activated PEG as it may require for such a period of time until
the Supply Failure has been remedied to CREALTA’s reasonable satisfaction.

ARTICLE 4

QUALITY

If there is any inconsistency between any provision of this ARTICLE 4 and that
of the Quality Agreement, the latter shall prevail.

 

4.1

Quality Control.

 

  (a)

NOF shall perform, or cause to be performed, quality control tests and
procedures in accordance with the Quality Agreement to verify that each batch of
the Activated PEG conforms to the Specification.

 

  (b)

NOF will make available to CREALTA any other relevant information, documents
and/or data pertaining to the manufacturing and testing of the Activated PEG. In
addition, if the Activated PEG deviates from the Specification, the variance and
non-conformance data and records shall promptly be reported in writing to
CREALTA.

 

4.2

Rejection. Within […***…] days following the day on which CREALTA or CREALTA’s
designated agent, as the case may be, receives delivery of the Activated PEG or
the C of A (whichever is the later), CREALTA shall have the right to reject the
Activated PEG batch (or part

 

***Confidential Treatment Requested

6



--------------------------------------------------------------------------------

 

thereof) which fails to conform to the applicable Specification or otherwise
fails to conform to warranties given by NOF set forth in ARTICLE 5, provided
that this Section 4.2 shall not apply if the failure to conform to applicable
Specification is due to any action or inaction on the part of CREALTA. Any such
rejection shall be made by written notice to NOF specifying the manner in which
all or part of such batch fails to meet the foregoing requirements.

 

4.3

Failure to Conform. If any batch of the Activated PEG fails to conform to the
Specification or otherwise fails to conform to the warranties set forth in
ARTICLE 5 for any reason, CREALTA shall, at NOF’s election (a) return such batch
to NOF at NOF’s direction and expense within […***…] days following the date of
written notice of rejection by CREALTA pursuant to Section 4.2, or (b) destroy
such batch and provide to NOF certification of such destruction in a form
reasonably acceptable to both NOF and CREALTA.

 

4.4

Refund. Payment for any Activated PEG shall not be deemed acceptance if at a
later date such batch is rejected pursuant to Section 4.2 or fails to conform
pursuant to Section 4.3, and NOF shall refund the price of all rejected
Activated PEG to CREALTA within […***…] days of the rejection of the Activated
PEG.

 

4.5

Samples and Records. NOF shall prepare and keep batch records and shall retain
samples, properly stored in accordance with the Quality Agreement, from each
batch of the Activated PEG manufactured by NOF. NOF shall comply with cGMP in
retaining batch records and samples. NOF shall prepare and keep complete and
accurate records of all the Activated PEG manufactured for CREALTA consistent
with cGMP requirement. Subject to the confidentiality obligations set out in
ARTICLE 6, CREALTA or its designee shall have access to all such records and
samples on reasonable notice and during normal business hours. In the event
CREALTA requires records or documentation, other than those to be maintained by
NOF as described above, to file applications to a Regulatory Authority, NOF will
assist CREALTA in the preparation of such records and documentation to the
extent requested by CREALTA and at CREALTA’s expense.

 

4.6

Presence at Facility. CREALTA shall have the right, from time to time, to assign
a reasonable number of its employees or representatives to visit NOF’s
manufacturing facility and any other relevant location (e.g. warehouse) for
[…***…] days per Year (or such other period as may be agreed by the Parties in
the event that any material non-compliance with the terms of this Agreement or
in the manufacture of the Activated PEG is discovered) in order to inspect,
discuss and review the activities performed by NOF under this Agreement and to
verify NOF’s compliance with the warranties in ARTICLE 5 with respect to the
Activated PEG. The presence of CREALTA’s employees or representatives shall in
no way relieve NOF of any of its obligations under this Agreement.

ARTICLE 5

WARRANTIES AND LIABILITY

 

***Confidential Treatment Requested

7



--------------------------------------------------------------------------------

5.1

Warranties. NOF hereby covenants, represents and warrants to CREALTA that:

 

  (a)

On the date of shipment from Japan of the Activated PEG sold by NOF to CREALTA
hereunder and until acceptance by CREALTA pursuant to the terms of this
Agreement, the subject Activated PEG will comply with all requirements of this
Agreement and shall comply with the Specification and conform to the information
shown on the C of A and reports provided for the particular batch according to
Section 3.4 hereof; additionally, such Activated PEG shall have not less than
[…***…] expiry dating on the date of shipment from NOF to CREALTA or CREALTA’s
designee.

 

  (b)

To the best knowledge of NOF, no technology used in the manufacture of Activated
PEG is the subject of any third party intellectual property rights but NOF shall
not warrant that the Activated PEG and the technology shall be free from any
claims of infringement upon patents and any other intellectual property rights
of any third party.

 

  (c)

At the time that title to the subject shipment of Activated PEG passes to
CREALTA pursuant to the terms of this Agreement, NOF shall have good title
thereto which shall pass to CREALTA free and clear of any and all liens,
encumbrances, or any other possessory or financial interests.

 

  (d)

Permits. NOF has and shall maintain all necessary licenses, permits and
registrations for the manufacture of the Activated PEG and supply of the same
hereunder.

 

5.2

Consequential Damages. In no event shall either Party be liable, whether under
this Agreement or otherwise, for any indirect or consequential damages
(including without limitation loss of profits, loss of opportunity, interruption
of business, loss of goodwill, and the costs of cover), suffered by the other
Party and arising out of any breach of this Agreement or out of any dispute
relating thereto.

 

5.3

Indemnity by CREALTA. CREALTA shall defend, indemnify and hold NOF, NOF’s
Affiliates and their directors, officers, employees and agents (collectively
“NOF INDEMNITEES”) harmless for all losses, liabilities, damages and expenses
(including reasonable attorney’s fees and costs) resulting from all claims,
demands, actions and other proceedings by any third party to the extent arising
from: (a) the breach of any representation, warranty or covenant of CREALTA
contained in this Agreement; (b) the research, development, manufacturing,
commercialization or marketing of CREALTA Products; or (c) the negligence,
recklessness or willful misconduct of CREALTA in the performance of its
obligations under this Agreement.

 

5.4

Indemnity by NOF. NOF shall defend, indemnify and hold CREALTA, CREALTA’s
Affiliates, and their directors, officers, employees and agents (collectively
“CREALTA INDEMNITEES”) harmless for all losses, liabilities, damages and
expenses (including reasonable attorney’s fees and costs) resulting from all
claims, demands, actions and other proceedings by any third party to the extent
arising from: (a) the breach of any representation, warranty or covenant of NOF

 

***Confidential Treatment Requested

8



--------------------------------------------------------------------------------

 

contained in this Agreement; or (b) the negligence, recklessness or willful
misconduct of NOF in the performance of its obligations under this Agreement.

 

5.5

Exclusion from CREALTA Indemnity. The Parties agree that the Activated PEG
supplied hereunder will be used solely for the purpose of manufacturing CREALTA
Products. The Parties further agree that the indemnity given by CREALTA in
relation to CREALTA Products in Section 5.3(b) above shall not apply if the
claim, demand, action or other proceeding can reasonably be shown by CREALTA to
be solely due to NOF’s fault in the manufacture of the Activated PEG to CREALTA
under this Agreement.

 

5.6

Indemnification Procedures. A Party seeking indemnification under this ARTICLE 5
(the “INDEMNIFIED PARTY”) shall give prompt notice of the claim to the other
Party (the “INDEMNIFYING PARTY”) and, provided that the INDEMNIFYING PARTY is
not contesting the indemnity obligation, shall permit the INDEMNIFYING PARTY to
control any litigation relating to such claim and disposition of any claim as
the settlement or disposition relates to the INDEMNIFIED PARTY being indemnified
under this ARTICLE 5, and the INDEMNIFYING PARTY shall not settle or otherwise
resolve any claim without prior notice to, and the consent of, the INDEMNIFIED
PARTY, if such settlement involves any remedy other than the payment of money by
the INDEMNIFYING PARTY, such consent not to be unreasonably withheld, delayed or
denied. The INDEMNIFIED PARTY shall cooperate with the INDEMNIFYING PARTY in its
defense of any claim for which indemnification is sought under this ARTICLE 5,
at the INDEMNIFYING PARTY’s expense.

 

5.7

Insurance. Each Party, at its own expense, shall maintain (with a reputable
insurer or through self-insurance) comprehensive general liability insurance,
including product liability insurance, in the amount of […***…] US dollars
($[…***…]) per occurrence. Each Party shall maintain such insurance from the
Effective Date, and shall from time to time provide copies of certificates of
such insurance to the other Party upon its request.

 

5.8

Limitation on Liability. Notwithstanding the foregoing provisions to the
contrary, both Parties agree that NOF’s liability arising from or in connection
with any claim under this Agreement including Section 5.5 above and/or relative
to the Activated PEG shall be limited to […***…] US dollars ($[…***…]) for any
particular Year in which such claim is made against NOF.

 

5.9

Each Party warrants that:

 

  (a)

It has full corporate right, power and authority to enter into this Agreement
and to perform its respective obligations under this Agreement;

 

  (b)

The execution and delivery of this Agreement by such Party and the performance
of such Party’s obligations hereunder (a) do not conflict with or violate any
requirement of applicable laws or regulations existing as of the effective date
and applicable to such Party and (b) do not conflict with, violate, breach or
constitute a default under, and are not

 

***Confidential Treatment Requested

9



--------------------------------------------------------------------------------

 

prohibited or materially restricted by, any contractual obligations of such
Party or any of its Affiliates existing as of the effective date; and

 

  (c)

Such party is duly authorized, by all requisite corporate action, to execute and
deliver this Agreement and the execution, delivery and performance of this
Agreement by such Party does not require any shareholder action or approval or
the approval or consent of any Third Party, and the person executing this
Agreement on behalf of such Party is duly authorized to do so by all requisite
corporate action.

 

5.10

No Warranty. NOF gives no warranties in respect of the Activated PEG other than
as expressly provided in this ARTICLE 5.

ARTICLE 6

CONFIDENTIALITY

 

6.1

Confidentiality. Except to the extent expressly authorized by this Agreement or
otherwise agreed to in writing by the Parties, the Parties agree that, for the
Term of the Agreement and for […***…] Years thereafter, the receiving Party
shall keep confidential and shall not publish or otherwise disclose, and shall
not use for any purpose other than as provided in this Agreement, all
confidential or proprietary information, data, documents or other materials
supplied by the other Party under this Agreement and marked or otherwise
identified as “Confidential” or, by necessary implication, considered
confidential, including information derived from a site visit to NOF’s facility
by CREALTA (hereinafter “Confidential Information”). Each Party shall use at
least the same standard of care as it uses to protect its own Confidential
Information to ensure that it, its Affiliates and sublicensees (or prospective
sublicensees) and all of their employees, agents, and consultants only make use
of Confidential Information for purposes as expressly authorized and
contemplated by this Agreement and do not disclose or make any unauthorized use
of such Confidential Information.

 

6.2

Notwithstanding the foregoing, the provisions of Section 6.1 hereof shall not
apply to information or Confidential Information that the receiving Party can
conclusively establish through contemporaneous written documentation:

 

  (a)

is in the public domain other than by acts of the receiving Party or its
Affiliates in contravention of this Agreement;

 

  (b)

was permitted to be disclosed by prior written consent of the other Party;

 

  (c)

has become known to the receiving Party by a Third Party, provided such
Confidential Information was not obtained by such Third Party directly or
indirectly from the other Party on a confidential basis;

 

***Confidential Treatment Requested

10



--------------------------------------------------------------------------------

  (d)

prior to disclosure under this Agreement, was already in the possession of the
receiving Party, its Affiliates or sublicensees;

 

  (e)

is independently developed without use of the Confidential Information disclosed
to it or its Affiliates by the other Party;

 

  (f)

is required to be disclosed by the receiving Party to comply with any applicable
law, regulation or court order, or (in the case of CREALTA) to obtain
authorisations to conduct clinical trials with, and to commercially market
CREALTA Product(s), provided that the receiving Party shall provide prior notice
of such disclosure to the other Party and take reasonable and lawful actions to
avoid or minimize the degree of such disclosure.

 

6.3

No Confidential Information is to be disclosed or made available to an
Affiliate, an agent, consultant, licensee, potential licensee or clinical
investigator who is a Third Party, unless such Third Party who is to receive or
have such Confidential Information made available to it shall:

 

  6.3.1

be made aware of its confidential nature; and

 

  6.3.2

be bound by confidentiality obligations similar to those under this Agreement.

Any breaches of the confidentiality obligations contained herein by such
Affiliate or Third Party shall be considered to be breaches of such obligations
by the Party whose Affiliate is to receive or have such Confidential Information
made available to it or the Party who has retained such Third Party.

 

6.4

Notwithstanding the foregoing, in the event a receiving Party is required to
make a disclosure of the other Party’s Confidential Information pursuant to
Section 6.2 (f), it will, to the extent permitted by law, use its best efforts
to give reasonable advance notice to the other Party of such disclosure and use
its best efforts to secure confidential treatment of such information.

 

6.5

This Agreement. The Parties agree that the contents of this Agreement shall be
considered Confidential Information of the Parties. The Parties will consult
with each other and agree on the provisions of this Agreement to be redacted in
any filings made by the Parties to the Securities and Exchange Commission or as
otherwise required by law or regulation, such agreement not to be unreasonably
withheld, delayed or denied; provided further that no redactions shall be
requested or required which would make any filing contemplated hereunder
untruthful or incomplete or otherwise incompliant with relevant Legal
Requirements. Notwithstanding the foregoing, each Party shall have the right to
disclose in confidence the material terms of this Agreement to the parties
retained by such Party to perform legal, accounting or similar services and who
have a need to know such terms in order to provide such services.

ARTICLE 7

PRICE AND PAYMENT

 

11



--------------------------------------------------------------------------------

7.1

Supply Price. The price payable by CREALTA to NOF for the Activated PEG
manufactured and supplied by NOF pursuant to CREALTA’s Firm Orders (“Supply
Price”) shall be as set out in Exhibit C, and the price for each order shall be
calculated based on CREALTA’s total Forecast for the Year in which the order is
placed regardless of whether NOF shall complete delivery in the Year in which it
is ordered. By way of example, if CREALTA’s Forecast for a particular Year is
for […***…] of the Activated PEG, then orders placed during that Year will be
charged at US $[…***…]. If at the end of any Year actual orders purchased by
CREALTA do not fall within the applicable quantity range of the original
Forecast, then the Price for the Activated PEG purchased during that Year shall
be adjusted to reflect that actual volume of Activated PEG purchased by CREALTA,
provided, however, if the actual amount purchased by CREALTA is less than
Forecasted due to […***…], then the Price for the Activated PEG purchased by
CREALTA shall be based on […***…]. Upon adjustment, if necessary, either CREALTA
shall pay to NOF or NOF shall credit to CREALTA, as applicable, the balance
based on the said adjustment. Any amounts owing by CREALTA to NOF pursuant to
this provision shall be remitted within […***…] days of CREALTA’s receipt of a
reconciliation statement which sets forth in specific detail the amounts
purchased by CREALTA during the Year in question; any credits owing by NOF to
CREALTA shall be applied to […***…]. Provided, however, that CREALTA shall pay
to NOF only such amount as corresponds with the amount of Activated PEG which is
actually delivered to CREALTA or CREALTA’s designee pursuant to the terms of
this Agreement.

 

7.2

Supply Price Modifications. During each Year, both Parties agree to discuss in
good faith and agree to any increases or decreases in the Supply Price for the
following Year which are required as a result of any demonstrable change in
circumstances directly related to the manufacture and supply by NOF of the
Activated PEG under this Agreement. Any such agreed change to the Supply Price
shall take effect on the first day of the following Year, provided that such
agreed change to the Supply Price shall have been agreed upon no later than
[…***…] days prior to the effective date of such change becoming effective.
Unless otherwise agreed by both Parties in writing, the Supply Price shall not
be increased or decreased more than once in each Year. Anything to the contrary
notwithstanding, no increase to the Supply Price for any Year shall exceed the
previous Years’ percentage increase in the United States Consumer Pricing Index.

 

7.3

Payment. NOF shall invoice CREALTA for the Activated PEG upon shipment pursuant
to Section 3.3. CREALTA shall pay all undisputed amounts within […***…] days of
the date of receipt of a proper invoice from NOF. Without prejudice to any
existing remedy NOF may have at law or contract, if CREALTA fails to pay on the
due date any amount which is payable to NOF hereunder, then CREALTA shall pay to
NOF interest on such amount from the date

 

***Confidential Treatment Requested

12



--------------------------------------------------------------------------------

 

payment fell due until actual payment, such interest being equal to […***…]
percent ([…***…]%) above the
[…***…] rate fixed at the date the payment fell due.

ARTICLE 8

TERM AND TERMINATION

 

8.1

Term. Unless earlier terminated under the provisions hereof, the term of this
Agreement (“Term of Agreement”) shall be the period of five (5) Years from the
Effective Date.

 

8.2

Material Breach. Either Party may terminate the Agreement forthwith by notice in
writing to the other Party if the other Party commits a material breach of this
Agreement which (in the case of a breach capable of remedy) is not remedied
within 30 days of the receipt by the other Party of notice identifying the
breach and requiring its remedy.

 

8.3

Insolvency. Either Party may terminate the Agreement forthwith by notice in
writing to the other Party if the other Party ceases for any reason to carry on
business or compounds with or convenes a meeting of its creditors or has a
receiver or manager appointed in respect of all or any part of its assets or is
the subject of an application for an administration order or of any proposal for
a voluntary arrangement or enters into liquidation (whether compulsorily or
voluntarily) or undergoes any analogous act or proceedings under foreign law.

 

8.4

Termination tor Convenience. Either Party may terminate this Agreement hereunder
at any time without cause, on twenty-four (24) months prior written notice to
the other Party.

 

8.5

Intentionally Blank.

 

8.6

Effect of Termination on Additional Supply of Activated PEG. If NOF terminates
this Agreement pursuant to Section 8.4 or if CREALTA terminates this Agreement
pursuant to Section 8.2 or Section 8.3, then NOF shall supply to CREALTA such
amounts of Activated PEG that CREALTA shall order through the effective date of
such termination in accordance with such Forecasts and Firm Forecasts as may be
submitted according to the terms of this Agreement. Furthermore, at CREALTA’s
election, NOF agrees that it shall supply to CREALTA additional quantities of
Activated PEG as CREALTA may require for up to an additional period of
twenty-four (24) months subsequent to the effective date of termination,
provided, however, CREALTA shall provide to NOF with Forecasts, Firm Forecasts
and purchase orders setting forth the quantities of Activated PEG to be supplied
by NOF pursuant to this provision, all in accordance with the terms of this
Agreement.

 

8.7

Intentionally Blank.

 

8.8

Survival. The following Sections shall survive termination of this Agreement:
3.1, 3.2, 3.3, 3.4, Article 4, Article 5, Article 6, 7.1, 7.3, 8.6 and any other
Section which by its wording implies that it is intended to survive the
termination or expiration of this Agreement.

 

***Confidential Treatment Requested

13



--------------------------------------------------------------------------------

ARTICLE 9

MISCELLANEOUS PROVISIONS

 

9.1

Assignment. Neither this Agreement, any rights nor any interest hereunder shall
be assignable by either Party without prior written consent of the other Party,
such consent not to be unreasonably withheld, except that this Agreement may be
assigned by either Party without consent to a Third Party that acquires more
than fifty percent (50%) of such Party’s assets. This Agreement shall be binding
upon the successors and permitted assigns of the Parties and the name of a Party
appearing herein shall be deemed to include the name of such Party’s successors
and permitted assigns to the extent necessary to carry out the intent of this
Agreement. Any assignment that does not comply with this Section shall be void.

 

9.2

Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

 

9.3

Notices. All notices and other communications hereunder shall be in writing and
shall be deemed given if delivered personally by facsimile transmission (receipt
verified), mailed by registered or certified mail (return receipt requested),
postage prepaid, or sent by courier services, to the Parties at the following
addresses (or at such other address for a Party as shall be specified by like
notice, provided, however, that notices of a change of address shall be
effective only upon receipt thereof):

If to CREALTA, addressed to:

CREALTA Pharmaceuticals LLC

150 S. Saunders Rd., Suite 130

Lake Forest, IL 60045 USA

Attn: Sr. Director Global Supply Chain

Fax: +01-847-234-0019

If to NOF, addressed to:

NOF CORPORATION

Yebisu Garden Place Tower

20-3, Ebisu 4-chome,

Sibuya-ku, Tokyo, 150-6019, Japan

Attention: DDS Development Department

Fax: +81-3-5424-6769

 

9.4

Amendment. No amendment, modification or supplement of any provision of this
Agreement shall be valid or effective unless made in writing and signed by a
duly authorized officer of each Party.

 

14



--------------------------------------------------------------------------------

9.5

Waiver. No provision of this Agreement shall be waived by any act, omission or
knowledge of any Party or its agents or employees except by an instrument in
writing expressly waiving such provision and signed by a duly authorized officer
of the waiving Party.

 

9.6

Descriptive Headings. The descriptive headings of this Agreement are for
convenience only, and shall be of no force or effect in construing or
interpreting any of the provisions of this Agreement.

 

9.7

Governing Law. This Agreement shall be governed by and interpreted in accordance
with the substantive laws of the State of Delaware, USA.

 

9.8

Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

9.9

No Publicity. No oral or written release of any statement, information,
advertisement, press release or publicity matter having any reference to either
Party, express or implied, shall be used by the other Party or on the other
Party’s behalf, unless and until such matter shall have first been submitted to
and received the approval in writing of the Party whose name is being used.

 

9.10

Dispute Resolution. All disputes, controversies or differences which may arise
between the Parties hereto, out of or in relation to or in connection with this
Agreement, which cannot be satisfactorily settled by the Parties, shall be
finally settled by arbitration in the State of New York, the United State of
America, pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. The arbitration proceedings shall be conducted in the
English language. The award shall be final and binding upon both Parties.
Judgment upon the award may be entered in any court having jurisdiction thereof.

 

9.11

Independent Contractors. This relationship between Parties created by this
Agreement is one of independent contractors and neither Party shall have the
power or authority to bind or obligate the other except as expressly set forth
in this Agreement.

 

9.12

Force Majeure. Neither Party shall be liable to the other for loss or damages or
shall have any right to terminate this Agreement for any default or delay
attributable to any Force Majeure, if the Party affected shall give prompt
notice of any such Force Majeure to the other Parties. The Party giving such
notice shall thereupon be excused from such of its obligations hereunder as it
is thereby disabled from performing for so long as it is so disabled, provided,
however, that such affected Party shall have used reasonable efforts to avoid
such occurrence and to commence and continue to take reasonable and diligent
actions to cure such Force Majeure.

 

9.13

Entire Agreement. This Agreement constitutes and contains the complete, final
and exclusive understanding and agreement of the Parties and cancels and
supersedes any and all prior

 

15



--------------------------------------------------------------------------------

 

negotiations, correspondence, understandings and agreements, whether oral or
written, between the Parties respecting the subject matter hereof.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

Signed for and on behalf of

CREALTA Pharmaceuticals LLC

 

Signed for and on behalf of

NOF CORPORATION

 

Signature

 

/s/ Richard Crowley

   

Signature

 

/s/ […***…]

 

Name:

 

Richard Crowley

   

Name:

 

[…***…]

 

Position:

 

Sr. VP operations and QA

   

Position:

 

[…***…]

 

Date:

 

August 11, 2015

   

Date:

 

August 5, 2015

 

 

***Confidential Treatment Requested

16



--------------------------------------------------------------------------------

Exhibit A: Specification

 

Parameter

 

 

Specification

 

 

Test

 

     

[…***…]

  […***…]   […***…]

[…***…]

  […***…]   […***…]

[…***…]

  […***…]   […***…]

[…***…]

  […***…]   […***…]

[…***…]

  […***…]   […***…]

[…***…]

  […***…]   […***…]

[…***…]

  […***…]   […***…]

[…***…]

  […***…]   […***…]

[…***…]

  […***…]   […***…]

[…***…]

  […***…]   […***…]

[…***…]

  […***…]   […***…]

[…***…]

  […***…]   […***…]

[…***…]

  […***…]   […***…]

 

***Confidential Treatment Requested

17



--------------------------------------------------------------------------------

Exhibit B: CREALTA’s Minimum Purchase Obligations on a per Year basis

There will be no minimum annual purchase quantities. The only obligation for
purchase of activated PEG is specified in Section 3.2.

 

18



--------------------------------------------------------------------------------

Exhibit C: Supply Price (price per purchase order quantity)

 

Amount Purchased during

Year (Forecast)

 

Price per […***…] ordered

during Year

[…***…]

  […***…]

[…***…]

  […***…]

[…***…]

  […***…]

 

***Confidential Treatment Requested

19



--------------------------------------------------------------------------------

Exhibit D: Quality Agreement

Supplier Quality Assurance Agreement

for NOF Corporation

Version 1.0 (DRAFT)

CREALTA

PHARMACEUTICALS LLC

CREALTA Pharmaceuticals LLC

150 S. Saunders Rd., Suite 130

Lake Forest, IL 60045

 

20



--------------------------------------------------------------------------------

1.0

Purpose and Scope

The following document defines the Quality Assurance (QA) responsibilities
between CREALTA Pharmaceuticals LLC (CREALTA) and NOF Corporation (NOF). This
agreement applies to all product(s) pursuant to the Supply Agreement entered
into between CREALTA and NOF.

 

2.0

General

 

  2.1.

Approval of this Quality Agreement implies adherence by both parties to
applicable regulatory requirements for the manufacture of pharmaceutical or
biological products, or products used in finished drug products, as defined in
21 CFR Part 210 and the International Conference on Harmonization guidance Q7A,
Good Manufacturing Practices for Active Pharmaceutical Ingredients.

 

  2.2.

NOF will make available to CREALTA any relevant information, documents, and/or
data pertaining to the manufacturing and testing of product(s).

 

  2.3.

Effective date of this Quality Agreement is the date of the last approval
signature.

 

  2.4.

CREALTA responsibilities or activities as stated in this Agreement shall in no
way relieve NOF of any obligations under this Agreement.

 

  2.5.

All Agreement amendments must be documented as an addendum. All amendments must
be approved, at a minimum, by CREALTA QA and NOF QA. Legal and Regulatory review
and/or approval shall be considered.

 

3.0

Definitions

 

  3.1.

Business Day shall mean Monday through Friday excluding government holidays.

 

  3.2.

Deviation shall mean an event or result that is different from the expected
event or result as defined in procedures.

 

  3.3.

Out of Specification (OOS) shall mean any intermediate or finished product test
result that is different from the result defined in the specification.

 

4.0

cGMP Quality Systems and cGMP Activities

 

  4.1.

Manufacturing and Sampling

 

  4.1.1.

NOF shall manufacture and sample according to NOF approved procedures and batch
records.

 

  4.1.2.

NOF shall sample and retain sufficient amounts of all product lots in accordance
with current good manufacturing practices (cGMP).

 

21



--------------------------------------------------------------------------------

  4.2.

Testing and Conformance

 

  4.2.1.

NOF will test all product(s) intended for use by CREALTA or CREALTA’s
third-party contractors per validated and NOF approved methods.

 

  4.2.2.

NOF will ensure test results are compared to, and meet, approved product
specification.

 

  4.2.3.

All OOS and atypical results will be managed according to NOF approved deviation
procedures.

 

  4.3.

Stability

 

  4.3.1.

NOF shall perform the appropriate stability testing to ensure a minimum expiry
period of
[…***…] from the date of manufacture.

 

  4.3.2.

Stability testing and program shall be defined by NOF approved procedures.

 

  4.4.

Disposition

 

  4.4.1.

All products shall have a disposition status of Quarantine, Released / Approved,
or Rejected.

 

  4.4.2.

Only products with a Released or Approved status shall be transferred to CREALTA
or CREALTA third-party contractors (refer to Section 3.4 of the Supply
Agreement).

 

  4.4.3.

CREALTA, or CREALTA’s third-party contractors, shall have the right to reject
within
[…***…] calendar days any lot/batch of product which fails to conform to the
applicable specifications or otherwise fails to conform to warranties given by
NOF set forth in ARTICLE 5 of the Supply Agreement, provided that the failure to
conform is not due to any action or inaction on the part of CREALTA or CREALTA’s
third-party contractors. Any such rejection shall be made in writing to NOF from
CREALTA specifying the manner in which all or part of the batch fails to meet
the requirements. Refer to Section 4 of the Supply Agreement for returning to
NOF those lots/batches which fail to conform.

 

  4.4.4.

Disposition shall be controlled by NOF approved procedures.

 

  4.5.

Labeling

 

  4.5.1.

Products shall be appropriately labeled to ensure product identity, lot number,
product code, expiration and/or retest date(s), handling and storage
requirements.

 

  4.5.2.

Labeling shall be controlled by NOF approved procedures.

 

***Confidential Treatment Requested

22



--------------------------------------------------------------------------------

  4.6.

Handling and Shipping

 

  4.6.1.

All products shall be handled and shipped in such a manner that shall ensure
product quality.

 

  4.6.2.

Prior to shipping, all product containers will be inspected by NOF for
integrity, cleanliness, and appropriate labeling.

 

  4.6.3.

Product shipped shall have a minimum remaining expiry of […***…].

 

  4.6.4.

A Certificate of Analysis (C of A) will be provided for each product lot shipped
(refer to Section 3.4 of the Supply Agreement).

 

  4.6.5.

C of A shall contain at least the product name, lot/batch number, tests,
specifications, results, manufacturing date and location, expiration date/retest
date, and appropriate approvals.

 

  4.6.6.

Handling and shipping shall be controlled by NOF approved procedures.

 

  4.7.

Change Control

 

  4.7.1.

Planned deviations made to the manufacturing process, testing, and other
processes used to ensure product quality must be managed through a formal change
management process or a formal deviation management process.

 

  4.7.2.

NOF will utilize a documented system for the control of changes to raw
materials, packaging materials, suppliers, manufacturing facilities, equipment,
manufacturing processes, batch size, specifications, sampling, testing,
disposition requirements, and certificates of analysis.

 

  4.7.3.

Critical change shall be reviewed and approved by CREALTA QA, CREALTA
Manufacturing, and CREALTA Regulatory in writing prior to implementation.

 

  4.7.4.

CREALTA Regulatory shall have the responsibility for determining the regulatory
impact of any proposed change. CREALTA Regulatory will determine the
classification and requirements for notification to, or approval by, the FDA.

 

  4.7.5.

CREALTA is responsible for communicating any changes to the FDA relative to the
finished drug product and / or any application to which CREALTA is the sponsor.

 

  4.7.6.

NOF will ensure that all changes are evaluated and qualified in accordance with
FDA and International Conference on Harmonization (ICH) guidance documents.

 

***Confidential Treatment Requested

23



--------------------------------------------------------------------------------

  4.8.

Corrective Action / Preventive Action (CAPA)

 

  4.8.1.

NOF will have a formal CAPA program to ensure unplanned deviations are
identified and corrected following occurrence, and potential deviations are
identified and prevented prior to occurrence.

 

  4.8.2.

Critical unplanned deviation shall be communicated to CREALTA prior to the
shipment to CREALTA.

 

  4.8.3.

Any unplanned deviation from the manufacturing process, testing, and other
processes used to ensure product quality must be managed through a formal
investigation system defined by procedures.

 

  4.8.4.

All unplanned deviations will be thoroughly and appropriately investigated in
order to identify root cause(s) and corrective actions in a timely manner.

 

  4.8.5.

NOF will utilize a documented system for control of investigations and
corrective and preventive
action(s).

 

  4.8.6.

Unplanned deviations shall be identified prior to product disposition.

 

  4.9.

Audits

 

  4.9.1.

Internal

 

  a.

NOF shall have a formal internal audit process controlled by NOF approved
procedures.

 

  4.9.2.

Supplier

 

  a.

CREALTA shall have the authority to audit NOF at most […***…] per calendar year.

 

  b.

Audits shall not exceed […***…] business days, unless otherwise agreed upon by
NOF and CREALTA.

 

  c.

CREALTA has the authority to request additional audits should quality issues
dictate. NOF shall make every reasonable attempt to accommodate such requests.

 

  d.

CREALTA shall provide NOF with a written report within […***…] business days
following audit completion.

 

  e.

NOF shall provide CREALTA with a written response to the audit report detailing
corrective / preventive action(s) within […***…] business days following receipt
of CREALTA’s audit report.

 

***Confidential Treatment Requested

24



--------------------------------------------------------------------------------

  f.

CREALTA shall review NOF’s response and provide written approval of action(s) or
request additional information within […***…] business days following the
receipt of NOF’s response.

 

  g.

Reasonable attempts shall be made by both parties to reach an agreeable
conclusion in a timely manner.

 

  4.9.3.

Regulatory

 

  a.

NOF will communicate within […***…] business days any Regulatory audit
observations that impact the quality of product(s) supplied to CREALTA or
CREALTA third-party contractors.

 

  4.10.

Equipment and Facilities

 

  4.10.1.

Validation

 

  a.

All equipment and facilities used to manufacture and test products intended for
transfer to CREALTA or CREALTA third-party contractors shall be validated to
ensure adequacy for intended use.

 

  b.

NOF shall have a formal validation process that includes validation and
re-validation requirements.

 

  c.

Validation shall be controlled by NOF approved procedures.

 

  4.10.2.

Maintenance

 

  a.

Equipment and facilities shall be maintained to ensure product quality.

 

  b.

NOF shall have a formal maintenance program that includes procedures defining
periodic and preventive maintenance, documentation, and work orders.

 

  c.

Maintenance shall be controlled by NOF approved procedures.

 

  4.10.3.

Environment

 

  a.

The manufacturing and testing conducted by NOF shall be in suitably controlled
environments, and will be regularly monitored for parameters critical to the
process.

 

  b.

Facilities shall provide adequate space to prevent product mix-up and
contamination.

 

  c.

Activities shall be controlled by NOF approved procedures.

 

***Confidential Treatment Requested

25



--------------------------------------------------------------------------------

  4.11.

Training

 

  4.11.1.

Personnel shall be trained on applicable procedures and systems.

 

  4.11.2.

NOF shall have a formal training program to ensure personnel are adequately
trained and qualified to perform assigned activities.

 

  4.11.3.

Training shall be controlled by procedures.

 

  4.12.

Organization and Personnel

 

  4.12.1.

NOF shall have adequate staffing to ensure product quality, adherence to
requirements, and management oversight.

 

  4.12.2.

Personnel shall have job descriptions.

 

  4.12.3.

The Quality Unit shall have the appropriate authority to ensure product quality
and compliance.

 

  4.13.

Documentation

 

  4.13.1.

All GMP activities shall be governed by NOF QA reviewed and approved standard
operating procedures.

 

  4.13.2.

All GMP activities shall be recorded.

 

  4.13.3.

NOF shall have formal systems to ensure GMP activities are recorded and that all
GMP documents are maintained, controlled, and retained.

 

  4.13.4.

CREALTA, or CREALTA’s third-party contractors, shall have access to all
documentation for the product(s) provided to CREALTA or CREALTA’s third-party
contractors on reasonable notice and during normal business hours. Such requests
shall be made during audits.

 

  4.13.5.

NOF will assist CREALTA or CREALTA’s third-party contractors when documents
other than those typically maintained by NOF are required in case of requirement
from regulatory authority.

 

  4.13.6.

Documentation shall be controlled by procedures.

 

  4.14.

Resolution of Quality Issues

 

  4.14.1.

NOF shall make reasonable effort to correct, in accordance with this agreement,
all quality issues.

 

  4.14.2.

NOF and CREALTA shall communicate openly regarding quality issues and reasonable
attempts at issue resolution shall be made.

 

26



--------------------------------------------------------------------------------

  4.14.3.

Unresolved issues shall be elevated to the appropriate NOF and CREALTA
leadership.

 

  4.15.

Product Review

 

  4.15.1.

Products shall be reviewed periodically to ensure a consistent, quality product
is produced.

 

  4.15.2.

Documentation and system reviews shall be conducted periodically to ensure
changes and corrective / preventive actions did not adversely impact product
quality.

 

27



--------------------------------------------------------------------------------

Revision History

 

Effective Date   Version   Changes   Prepared By                          

Date of last approval

signature

  1.0   New Quality
Agreement                          

 

28



--------------------------------------------------------------------------------

Approvals

 

   

Print Name

 

Signature

 

Date

             

Prepared By

                         

CREALTA

Quality

Assurance

                         

CREALTA

Regulatory

                         

NOF

Quality

Assurance:

                         

NOF

Manufacturing

                         

 

29



--------------------------------------------------------------------------------

Exhibit E: CREALTA Products

As used in this Agreement, “CREALTA Products” shall mean […***…].

 

***Confidential Treatment Requested

30